Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 27, 1973, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective February 10, 1973, because he voluntarily left his employment without good cause. Claimant, a body and fender man, voluntarily left his employment alleging that he considered the employer’s premises unsafe because of carbon monoxide fumes and the fumes from materials used in finishing automobiles. The board rejected his contentions on the ground that subsequent to claimant’s leaving his employment the premises were inspected and found to be safe in that the employer’s facilities for ventilating the building were adequate. Thé reliance by the referee whose findings were adopted by the board upon an alleged safety report where no evidence was submitted as to the identity of the persons conducting the inspection, the methods of testing employed and the actual findings, if any, contained in said report, was improper in this case. While we need not hold that the report itself would have to have been produced in evidence, testimony by a person with first-hand knowledge of the afore-mentioned information is required, since the claimant was deprived of the opportunity for cross-examination. Decision reversed, and matter remitted to the board for further proceedings, with costs. Herlihy, P. J., Staley, Jr., Greenblott, Kane and Main, JJ., concur.